Citation Nr: 0023805	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  95-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left arm, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 1967 to 
June 1970.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO), and it was remanded in April 1998 for additional 
development.  


FINDINGS OF FACT

1.  Residuals of a gunshot wound of the left arm result in no 
more than moderately severe disability.  

2.  Peripheral neuropathy in the left median nerve is related 
to the appellant's diabetes.  

3.  The appellant has a tender scar associated with the left 
arm gunshot wound.  


CONCLUSION OF LAW

1.  A rating greater than 20 percent for residuals of a 
gunshot wound of the left arm is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 
5307 (1999).  

2.  A separate 10 percent evaluation is warranted for a scar 
associated with the residuals of a gunshot wound of the left 
arm.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999); Esteban v. Brown, 6 
Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected residuals of 
a gunshot wound of the left arm are more severely disabling 
than currently evaluated.  He complains of pain and soreness 
in the left elbow area and cramping and spasms in the left 
hand, especially in the fingers.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that at his June 1967 entrance 
examination the appellant was noted to be right-handed.  He 
sustained gunshot wounds to the right shoulder and left arm 
in May 1968 when a fellow serviceman accidentally discharged 
a weapon he was cleaning.  The bullet passed across the right 
shoulder into the medial left arm and exited just proximal to 
the medial humeral condyle on the left.  The wounds were 
debrided, and no artery or nerve involvement was noted in the 
right shoulder.  It was reported that function did not return 
to the left hand, and that left median nerve palsy was noted.  
The appellant was hospitalized in June 1968, at which time 
examination revealed zero strength for all left median nerve 
musculature except for the flexor carpi radialis which was 
normal, the flexor pollicis brevis which was good, and the 
abductor brevis and opponens which were a trace.  There was 
hypesthesia in the left median nerve distribution.  Left 
radial and ulnar nerves both functioned normally except for 
some weakness of the intrinsics of the ulnar nerve.  

Examination performed later during the appellant's 
hospitalization (October 1968) revealed complete normal 
active range of motion for all joints of the left upper 
extremity, which was equal to the right upper extremity.  It 
was noted that the appellant was right hand dominant.  
Sensory evaluation revealed diminished to lost light touch on 
the volar surfaces of the left hand and median nerve 
distribution, and normal sensation on the dorsum of the left 
hand and in the ulnar nerve distribution.  Grip strength was 
30 pounds in the left hand as opposed to 104 pounds in the 
right hand.  Sweat test was normal except for a small 
diminished area of sweating on the lateral border of the left 
index finger.  Muscle testing was conducted for the left 
upper extremity and revealed that all muscles innervated by 
the median nerve were functional except for the little finger 
"sublimes" which was graded zero strength.  All muscles 
were graded fair to normal except for the opponens and 
abductor brevis and the flexor pollicis longus and index 
profundus which graded poor.  An EMG revealed that 
denervation potentials were still present for all muscles 
below the pronator teres, with motor unit potentials present 
in all muscles except for the flexor pollicis longus in which 
no active motor unit potentials could be found on voluntary 
effort.  It was reported that peripheral nerve injury studies 
indicated the post gunshot wound of the left arm with median 
nerve injury was returning to functional levels, and that the 
appellant's greatest handicap at the present time was the 
greatly diminished sensation on the index and long finger.  

At a December 1971 VA examination, the appellant complained 
of occasional muscle cramps of the left thumb, index, and 
middle fingers.  He was noted to be right-handed.  A one inch 
surgical scar in the area of the left biceps muscle and a two 
inch surgical scar proximal to the left olecranon were 
asymptomatic with normal scar tissue, nonadhesive with 
subcutaneous tissues, and freely moving with the surrounding 
normal skin.  The upper extremities had normal configuration 
without muscle atrophy, while all joints of the upper 
extremities had normal range of motion and were symmetrical.  
There was normal peripheral pulse in the radialis artery in 
both upper extremities, with no evidence of disturbed 
circulation in the upper extremities or of neurological 
deficit except the subjective complaints of the appellant.  
The muscles of both forearms and the thenar and hypothenar 
muscles, which were symmetrical in both hands, functioned 
well.  Active and passive movements in the upper extremities 
had normal range, normal strength, and symmetry.  The skin 
appeared normal.  The examiner reported that neurological 
examination was negative, and he concluded that there was no 
evidence of a neurological deficit related to the left median 
nerve as found previously.  

The appellant underwent a VA muscles examination in September 
1997.  He stated that he had no significant complaint related 
to his left elbow other than a nodule which had been there 
since the 1968 gunshot wound injury and which caused 
discomfort with direct pressure over it.  He did complain of 
pain in his "left dominant hand," as well as numbness over 
the left upper extremity in the median nerve distribution, 
which he claimed had been present for 2 and 1/2 years and 
coincided with his use of computers at his job for the past 2 
and 1/2 years.  He described weakness and tingling in his 
left hand that would awaken him from sleep, and a subjective 
feeling of decreased sensation over the thumb, index, and 
long fingers of his left hand.  Examination of the left upper 
extremity revealed well-healed scars over the medial and 
lateral aspects of the distal left humerus shortly proximal 
to the elbow joint.  Range of motion in the left elbow was 
from 0 to 125 degrees while pronation and supination were to 
80 degrees.  Biceps strength was 4+/5, and triceps strength 
was 4/5, while the remainder of motor examination was 5/5.  
There was a small, moderately tender area of scar tissue and 
slightly decreased sensation over the medial aspect of the 
left upper extremity.  There was minimal thenar atrophy 
involving the left thenar eminence.  Decreased sensation was 
noted over the lateral three and a half fingers of the left 
hand, which was considered consistent with median nerve 
compression.  Radial and ulna pulses were 2+, but otherwise 
intact.  The impressions were status post gunshot wound of 
the left elbow with tender scar medially, and symptoms 
consistent with medial nerve compression, possibly related to 
the initial gunshot wound.  An X-ray of the left elbow 
revealed mild degenerative changes.  

At a June 1998 VA peripheral nerves examination, the 
appellant's main complaint was not weakness associated with 
his residuals of a gunshot wound of the left arm but, rather, 
pain in the elbow that would sometimes wake him at night, and 
which was associated with swelling in the elbow and numbness 
in the thumb, index, and middle fingers of the left hand.  
Evaluation of the left median nerve revealed inconsistent 
signs of sensory loss.  However, there was some alteration in 
sensation in the thumb, index, and middle fingers of the left 
hand that was not clearly a pin prick abnormality confined to 
the median nerve distribution.  There was also a tendency for 
a distal increase in sensory loss fading as the pin prick 
ascended the arm, which was considered to be suggestive of a 
diabetic neuropathy.  There was no clear weakness of the 
adductor pollicis brevis, the flexor brevis, the opponens 
pollicis, or the lumbricales on testing of the motor 
functions of the left median nerve, and the flexor carpi 
radialis and flexor digitorum profundus muscles were fully 
functional.  The examiner's impression was that the findings 
could represent either median nerve injury from the gunshot 
wound, carpal tunnel syndrome, or diabetic neuropathy.  The 
examiner stated that the appellant was left hand dominant.  

In a September 1998 addendum, the VA physician at the June 
1998 examination presented his review of the claims file, 
which had not been done prior to his June 1998 report.  The 
appellant subsequently underwent a nerve conduction velocity 
study (NCV) involving motor and sural sensory readings of the 
right peroneal nerve and motor and sensory readings of the 
left median in October 1998, and the findings were considered 
consistent with a peripheral neuropathy.  In another 
addendum, dated in January 1999, the VA physician at the June 
1998 examination noted that while the October 1998 NCV had 
revealed findings consistent with peripheral neuropathy, no 
study had been performed by electromyography to determine 
whether or not denervation potential existed in the 
distribution of the "right" median nerve, which he felt 
would be important in determining whether there was a 
residual of the median nerve injury suffered in the 1968 
gunshot wound.  The physician stated that the October 1998 
NCV study only confirmed the presence of a peripheral 
neuropathy that was most likely related to diabetes mellitus 
and did not give any information regarding residuals of the 
1968 injury.  In a March 1999 addendum, the physician stated 
that the appellant's neurological evaluation, which consisted 
of clinical signs of a peripheral neuropathy, was confirmed 
to be more likely the result of his diabetes than the result 
of his 1968 gunshot wound of the left arm.  

A December 1970 rating decision granted service connection 
for a gunshot wound involving the right shoulder and left arm 
without major artery involvement but with median nerve 
involvement on the left.  A noncompensable rating was 
assigned under Diagnostic Code 7805 from June 30, 1970.  
Following VA examination in December 1971, a February 1972 
rating decision reclassified the gunshot wounds of the right 
shoulder and left arm as separate disabilities and assigned a 
20 percent rating for residuals of a gunshot wound of the 
left arm with median nerve involvement under Diagnostic Code 
5307 from June 30, 1970.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: six groups for the 
shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 
three groups for the forearm and hand (Diagnostic Codes 5307 
through 5309); three groups for the foot and leg (Diagnostic 
Codes 5310 through 5312); six groups for the pelvic girdle 
and thigh (Diagnostic Codes 5313 through 5318); and five 
groups for the torso and neck (Diagnostic Codes 5319 through 
5323).  There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, except in the case of an 
ankylosed knee, where Muscle Group XIII, if disabled, will be 
rated, but at the next lower level than that which would 
otherwise be assigned, and in the case of an ankylosed 
shoulder, where the evaluation of the shoulder joint under 
Diagnostic Code 5200, if Muscle Groups I and II are severely 
disabled, will be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle groups 
themselves will not be rated.  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe, with the following 
characteristics for each type: (1) slight disability of 
muscles. (i) type of injury- simple wound of muscle without 
debridement or infection, (ii) history and complaint- service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section, (iii) objective findings- 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue; (2) moderate disability 
of muscles. (i) type of injury- through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection, (ii) history and complaint- service department 
record or other evidence of in-service treatment for the 
wound, and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles, (iii) 
objective findings- entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side; 
(3) moderately severe disability of muscles. (i) type of 
injury- through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring, (ii) history and 
complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
positive evidence of impairment demonstrated on tests of 
strength and endurance as compared with the sound side; (4) 
severe disability of muscles. (i) type of injury- through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, (ii) history 
and complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area on 
palpation, muscle swelling and abnormal hardening in 
contraction, and severe impairment of function indicated on 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side. If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d).  

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged. 
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  38 
C.F.R. § 4.72.  

The appellant's residuals of a gunshot wound of the left arm 
are evaluated as for disability relating to Muscle Group VII.  
Muscle Group VII consists of the muscles arising from 
internal condyle of humerus, the flexors of the carpus and 
long flexors of fingers and thumb, and pronator, with 
function that involves flexion of the wrist and fingers.  
When disability involving Muscle Group VII is severe, a 40 
percent rating is assigned for the dominant arm and a 30 
percent rating is assigned for the non-dominant arm; when 
disability is moderately severe, a 30 percent rating is 
assigned for the dominant arm and a 20 percent rating is 
assigned for the non-dominant arm; when disability is 
moderate, a 10 percent rating is assigned for either arm; and 
when disability is slight a noncompensable rating is assigned 
for either arm.  38 C.F.R. § 4.73, DC 5307.  

The Board initially notes that while the physicians at the 
September 1997 and June 1998 VA examinations described the 
appellant as left hand dominant, the preponderance of the 
evidence, including his service entrance and separation 
examinations, along with the December 1971 VA examination, 
clearly indicated that he is right-handed.  Therefore, the 
Board finds that the gunshot wound of the left arm was to the 
appellant's nondominant hand.  That having been said, the 
Board must determine whether the current clinical findings 
demonstrate that the residuals of that injury warrant an 
evaluation greater than the currently assigned 20 percent 
rating.  

Because the appellant's gunshot wound of the left arm 
(nondominant) in service resulted in a through and through 
muscle injury, the disability associated with injury to the 
muscle is considered to be at least moderate under 38 C.F.R. 
§  4.72.  The appellant's residuals of the left arm gunshot 
wound are evaluated as 20 percent disabling under Diagnostic 
Code 5307, indicative of moderately severe disability.  The 
clinical findings do not show that the appellant has severe 
disability involving Muscle Group VII of the left arm.  The 
September 1997 VA examination showed that range of motion in 
the left elbow was from 0 to 125 degrees, that there was 80 
degrees of pronation and supination of the left elbow, that 
biceps strength was 4+/5, that triceps strength was 4/5, and 
that the remainder of motor examination was 5/5.  
Furthermore, the appellant stated at the June 1998 VA 
examination that his main problem was with pain in the elbow 
area and not weakness in the left arm.  Therefore, the Board 
does not find that a higher rating is warranted under 
Diagnostic Code 5307.  

The Board notes that the classification of the appellant's 
left arm disability is residuals of a gunshot wound of the 
left arm with median nerve involvement, and that he could 
possibly be assigned a separate rating for any neurological 
disability associated with the left arm injury.  The examiner 
at the December 1971 VA examination concluded that there was 
no evidence of a neurological deficit related to the left 
median nerve as found previously.  While peripheral 
neuropathy was shown in the left median nerve by the October 
1998 NCV study, the current medical opinion is that such 
neuropathy is more likely the result of the appellant's 
diabetes than the result of the 1968 gunshot wound of the 
left arm.  Absent competent medical evidence that shows the 
current neurological problems in the appellant's left arm are 
due to his 1968 left upper arm gunshot wound, the Board does 
not find that a higher rating is warranted on the basis of 
neurological disability.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in the left elbow area, 
the Board does not find that such pain has resulted in 
functional disability in excess of that contemplated in the 
20 percent evaluation already assigned.  The evidence 
indicates that the range of motion in the left elbow is 
fairly good, and that he does not experience more than 
minimal weakness in the left arm.  Hence, the Board does not 
find that a higher disability evaluation is warranted for the 
appellant's residuals of a gunshot wound of the left arm on 
the basis of functional disability.  

The Board would point out, however, that the evidence of 
record demonstrates that the September 1997 VA examination 
revealed a small area of scar tissue over the medial aspect 
of the left upper arm that was moderately tender to 
palpation.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
United States Court of Veterans Appeals (Court) interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, notwithstanding 
the provisions of 38 C.F.R. § 4.14, and it ruled that the 
veteran in that case, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  The Court 
found that the critical element was that none of the three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions; instead, each was 
separate and distinct in nature.  Id. at 262.  

In the appellant's case, his residuals of a gunshot wound of 
the left arm are rated 20 percent disabling under the 
criteria of Diagnostic Code 5307, which focus on damage to 
Muscle Group VII.  In addition to these manifestations, the 
September 1997 VA examination report indicates that the 
appellant has a tender scar associated with the left arm 
gunshot wound.  The Board finds that the appellant's tender 
left arm scar and the muscle damage to the left arm (Muscle 
Group VII) are separate and distinct conditions and not 
duplicative or overlapping.  Thus, as a matter of law, the 
appellant is entitled to a separate rating of 10 percent for 
a tender and painful scar under 38 C.F.R. § 4.118, Code 7804, 
and the award is not contrary to the rules prohibiting 
pyramiding, which are embodied in 38 C.F.R. § 4.14.  

When the Board addresses a question that has not been 
addressed by the RO, as in this case, it must consider 
whether the claimant has been prejudiced thereby. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, in light of the 
favorable outcome, the Board concludes that the appellant has 
not been prejudiced by its decision to award a separate 10 
percent rating for the tender scar on the left arm.  


ORDER

An increased rating is denied for residuals of a gunshot 
wound of the left arm.  

A separate 10 percent evaluation is granted for a tender scar 
associated with the gunshot wound of the left arm, subject to 
controlling regulations pertaining to the payment of VA 
monetary awards.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

